Case: 1:17-cv-00783-WOB-KLL Doc #: 47 Filed: 11/08/19 Page: 1 of 2 PAGEID #: 253




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 S&S HOLDCO, INC.,                              :       Case No. 1:17-cv-00783-WOB-KLL
                                Plaintiff,      :
                                                :       Judge Bertelsman
 v.                                             :
                                                :
 THREE RIVERS PROVIDER                          :       NOTICE OF DEPOSITION OF
 NETWORK, INC.,                                 :       CHRISTINE KAIR
                                                :
                                Defendant.      :
                                                :

       Please take notice that pursuant to Rule 30 of the Federal Rules of Civil Procedure,

Plaintiff, S&S Healthcare Strategies, Ltd., by and through counsel, will take the deposition of

CHRISTINE KAIR on Tuesday, November 12, 2019 beginning at 9:00 a.m. CST. The

deposition will be conducted at Frost Brown Todd, LLC, 100 Crescent Court, Suite 350,

Dallas, Texas 75201. Said deposition will be taken via video conference in the presence of a

Notary Public, or some officer authorized by law to take depositions, and will continue day to

day until completed.

       Plaintiffs are taking said deposition according to the Federal Rules of Civil Procedure and

said deposition shall be used for any purpose contemplated by the Federal Rules of Civil

Procedure. Plaintiff reserves the right to conduct such further depositions and discovery from

Christine Kair as may arise at a later date.

                                               Respectfully submitted,

                                               /s/ Peter A. Saba
                                               Peter A. Saba (0055535)
                                               Jeffrey M. Nye (0082247)
                                               STAGNARO, SABA
                                               & PATTERSON CO., L.P.A.
                                               2623 Erie Avenue
                                               Cincinnati, Ohio 45208


                                                    1
Case: 1:17-cv-00783-WOB-KLL Doc #: 47 Filed: 11/08/19 Page: 2 of 2 PAGEID #: 254




                                            (513) 533-2701
                                            (513) 533-2711 (fax)
                                            pas@sspfirm.com
                                            Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing was served on all counsel of record
via CM/ECF this 8th day of November 2019.

                                            /s/ Peter A. Saba
                                            Peter A. Saba (0055535)




                                               2
